Citation Nr: 0914284	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-37 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cancer of the 
esophagus, to include on the basis of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse, Family friend




ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The Veteran had active military service from October 1966 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey. 

In September 2008 a Travel Board Hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  

I.  PTSD

In a December 2005 statement the Veteran reported that he was 
working as a battalion mail clerk with B Company 2/33 
Artillery 1st Infantry Division.  He stated he was in Lai 
Khe, Vietnam from September 1967 to July 1968.  He reported 
that on his first day of combat duty he was unpacking his 
gear and bombs started to fall.  He stated that he dove under 
his bunk and that the bomb noise terrified him and he began 
to shake uncontrollably.

In correspondence dated in June 2005 the Veteran's private 
physician stated that she saw the Veteran in psychotherapy 
from December 1998 through March 2004 on a weekly basis then 
on a bi-monthly basis.  She diagnosed him with post traumatic 
stress disorder, chronic; depressive disorder, not otherwise 
specified; and attention deficit disorder, inattentive type.

During his September 2008 Board hearing the Veteran testified 
that he drove a truck in Vietnam and that he supplied convoys 
with artillery rounds to the front field positions.  He 
stated that the convoys came under direct attack.  He 
reported that a truck five or six trucks ahead of his was hit 
and that one soldier was critically injured.  He also 
described being knocked down as an ammo dump blew up and 
shells and pieces of shells were coming down for 
approximately three days.  He reported that this was in the 
spring of 1968.

The Veteran's service personnel records show that the Veteran 
was in Vietnam from June 23, 1967, to July 18, 1968.  
Effective June 30, 1967, he was a company clerk assigned to 
the 1stAdminCo1stInfDiv, and effective December 9, 1967, he 
was a Btry Clerk assigned to BtryB 2dBn 33dArty 1stInfDiv.  

VA medical records dating from August 2008 to November 2008 
show the Veteran diagnosed with PTSD.  The records show that 
the Veteran participated in Montrose VA PTSD residential 
program until his release in November 2008.  During a 
telephone interview dated in August 2008 the Veteran reported 
that he had been attending outpatient private counseling 
since 1975.  As it does not appear that these records are in 
the claims folder, they should be requested on remand.  

Correspondence from the Veteran's wife reported that the 
Veteran became more quiet and withdrawn especially after the 
"event of 9-1-1."  She further reported that he would have 
nightmares that he would not discuss.  A letter from the 
Veteran's sister dated in September 2008 reported that he 
became more isolated from his peers and his father upon his 
return from Vietnam.

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in- 
service stressors). 38 U.S.C.A 1154(b); 38 C.F.R. § 3.304(f).  
If, however, the veteran was not engaged in combat, 
corroborative evidence of claimed in-service stressors is 
required.  Under such circumstances, the veteran's lay 
testimony regarding the stressor would thus be insufficient, 
standing alone, to establish service connection.  See Moreau, 
9 Vet. App. at 395; Doran, supra.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, there is VA 
medical evidence which indicates that psychiatric disability 
may have been triggered by an incident of service.  
Accordingly, the Veteran should be accorded a C&P PTSD 
examination, to include consideration of other psychiatric 
disorders, to address the etiology of all psychiatric 
disorders present.  38 C.F.R. § 3.327.  

The Veteran also seeks service connection for cancer of the 
esophagus, to include on the basis of herbicide exposure.  

STRs contain no record of complaints of, treatment for, or a 
diagnosis of cancer of the esophagus.  Letters from private 
physicians dated in July 2004, provide opinions which 
indicate there may be a link between the Veteran's current 
diagnosis of esophageal cancer to Agent Orange exposure.  In 
light of the opinions, a VA medical opinion is warranted to 
address the etiology of the esophageal cancer.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records from the Lyons VA Medical 
Center and the East Orange VA Medical Center dating from 
November 2008 to the present.

Finally, the Board notes that the Veteran recently provided 
documentation indicating that he is in receipt of Social 
Security Administration (SSA) disability benefits.  It does 
not appear, however, that the administrative decision and the 
records upon which SSA relied in reaching its decision have 
been associated with the Veteran's claims file.  The Court 
has held that VA's duty to assist encompasses obtaining 
medical records that supported an SSA award of disability 
benefits as they may contain information relevant to VA 
claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 
(1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2008); Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Those records should be requested, and 
associated with the Veteran's claims file.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Contact the Veteran and request 
that he provide the medical records or 
an authorization form that would allow 
VA to request records of private 
psychiatric counseling that he has had 
since 1975.

2.  Contact the U. S. Army & Joint 
Services Records Research Center 
(JSRRC), and any other appropriate 
agency for stressor verification.  Ask 
for verification of: (1)  mortar 
attacks in July 1967 while he was 
assigned to the 1stAdminCo, 1stInfDiv; 
(2) death of a sergeant on guard duty 
in April or May of 1968, while he was 
assigned to BtryB 2dBn 33dArty 
1stInfDiv; (3) ammunition dump 
explosion in the spring of 1968-
April/May-while he was assigned to 
BtryB 2dBn 33dArty 1stInfDiv; and a 
convoy or convoys being hit in December 
1967/January 1968 while he was assigned 
to BtryB 2dBn 33dArty 1stInfDiv.  Also, 
unit histories for the 
1stAdminCo1stInfDiv from June 30, 1967, 
to December 3, 1967, and for BtryB 2dBn 
33dArty 1stInfDiv, from December 9, 
1967, to July 14, 1968, should be 
requested.

3.  Request medical records from the 
Lyons and East Orange VAMCs dating from 
November 2008 to the present.  If no 
further treatment records exist, the 
claims file should be documented 
accordingly.  

4.  Request, directly from the SSA, 
complete copies of any determination on 
a claim for disability benefits from 
that agency, together with the medical 
records that served as the basis for 
any such determination.  All attempts 
to fulfill this development should be 
documented in the claims file.  If the 
search for these records is negative, 
that should be noted and the Veteran 
must be informed in writing.

5.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for PTSD, to 
include any other acquired psychiatric 
condition.  With regard to evaluation 
for PTSD, the RO is to inform the 
examiner that only the stressor(s) 
which have been verified may be used as 
a basis for a diagnosis of PTSD.  The 
examiner should specify whether it is 
at least as likely as not that there is 
a link between current PTSD and one or 
more of the corroborated in-service 
stressors.  If any other psychiatric 
condition is diagnosed, the examination 
should opine as to whether it is at 
least as likely as not (a probability 
of 50 percent or greater) that a 
current psychiatric disability, other 
than PTSD, is related to service.  In 
that regard, the examiner's attention 
is directed to VA hospitalization 
records indicating that depression, 
anxiety, and sleep disturbances seems 
to have been triggered by a traumatic 
experience in the military.  A complete 
rationale for the examiner's opinion 
must be provided.  The claims file must 
be made available to, and reviewed by, 
the examiner, and the examination 
report must reflect that the claims 
file was reviewed.  All indicated tests 
must be performed, and all findings 
reported in detail. 

6.  Forward the Veteran's claims file 
to an appropriate VA physician 
specializing in oncology for a medical 
opinion as to the etiology of the 
Veteran's esophageal cancer.  The 
entire claims file, including this 
remand, must be made available to the 
physician for review, and the medical 
opinion should reflect that such review 
was accomplished.  The physician should 
opine as to whether it is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less  than 50 percent), 
that the Veteran's esophageal cancer is 
etiologically related to his active 
service, to include presumed in-service 
exposure to herbicides.  The 
evidentiary basis for the opinion 
should include pertinent reference to 
the published conclusions of the 
National Academy of Sciences' Institute 
of Medicine and highlight any 
agreements or disagreements you might 
have therewith.  If the physician feels 
that an examination is necessary to 
provide the requested opinion, one 
should be scheduled.  A detailed 
rationale should be provided for all 
opinions.  

7.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issues 
on appeal.  If the benefits sought 
remain denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



